Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 5-8, in the reply filed on December 11, 2021, is acknowledged.
Claims 3, 4, and 9-19 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected (1) method of preparing a TiO2 nanowire/carbon nanofiber membrane (claims 3 and 11-15) and (2) membrane (claim 9), and (3) method of photocatalytically degrading exhaust gas (claims 4, 10, and 16-19), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 11, 2021.
	Claims 1 and 5-8 are presently under consideration by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on November 8, 2019.

Claim Objections
Claims 6-8 are objected to because of the following informalities:  
a. In line 3 of claim 6, “The” should be amended to recite “the”.
b. In line 2 of claim 7, “3-aminopropyltriethoxysilane” should be amended to recite “(3-aminopropyl)triethoxysilane”, continuity purposes (see line 12 of claim 1).
c. In line 8 of claim 8, “H3btc” should be amended to recite “trimesic acid”, for continuity purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite for lacking antecedent basis for the limitations “TTIP solution” and “TTIP” in lines 2 and 3 respectively therein.  For interpretation purposes, “TTIP” is assumed to represent tetramethylammonium titanate (which is recited in claim 1).

Allowable Subject Matter
Claims 1, 5, 7, and 8 are allowed.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest Applicants’ claimed method of preparing a visible light responsive titanium dioxide nanowires/metal organic skeleton/carbon nanofiber membrane, as recited in the instant claims.
While titanium dioxide nanowires are known in the art, as well as are carbon nanofiber membranes, Applicants’ claimed method, especially the specifically defined components employed in said method, and the specifically defined steps recited therein, is not known in the art.
Exemplary prior art includes:
claim 1.
Joo et al. (U. S. Patent Publication No. 2015/0076742), which teaches the preparation of nanofibers from a fluid stock comprising a polymer (e.g., polyacrylonitrile, see paragraph [0024]) and carbon.  
Lee et al. (U. S. Patent Publication No. 2010/0247909), which teaches a process for preparing a carbon nanofiber, wherein a carbon nanofiber precursor (e.g., polyacrylonitrile) and camphor are mixed in a solvent (e.g., dimethylformamide) to prepare a solution, and the solution is subjected to electric spinning for obtain a nanofiber, followed by oxidatively stabilizing and carbonizing the nanofiber.  See paragraph [0021] of Lee et al.

Shao-Horn et al. (U. S. Patent No. 7,229,944), which teaches the preparation of a catalytic material comprising fiber structures and catalyst particles supported thereon, wherein the fiber structures are produced by electrospinning a polymeric material fiber structure in the presence of a catalytic material precursor, followed by converting the polymeric material to a carbon fiber structure via a heat treatment step, which may cause the catalytic material particles to nucleate on the carbon fibers and grow to a desired size (col. 2, lines 40-49).  While this reference teaches titanium and iron as exemplary catalytic materials (col. 5, lines 10-12), and further teaches polyacrylonitrile as an exemplary polymeric material (col. 6, line 37), this reference does not teach or suggest the remaining features of Applicants’ claims, e.g., the employment of cetyltrimethyl ammonium .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 21, 2022